Title: To James Madison from Rufus King, 12 July 1801 (Abstract)
From: King, Rufus
To: Madison, James


12 July 1801, London. No. 25. Relays details of peace negotiations between Britain and members of northern league. Lord Hawkesbury seeks a restoration of good will and amity, but Denmark declines to discuss principles of armed neutrality, while Prussia refuses to evacuate Hanover. Sweden remains hostile, and the British continue to “depend upon the success of the mission of Lord St. Helens” and believe that the Russian position is favorable to Great Britain. Discusses difficulties with Treaty of Lunéville. Duke of Modena does not agree to it. Duke of Parma “appears unwilling prematurely to relinquish his Dutchy in favor of his son created King of Etruria. Prussia with other German Powers objects to the Grand Duke’s receiving his indemnity out of the Empire … and notwithstanding all we read and hear of the progress of the negotiation between England and France, there are such contradictory appearances and so many circumstances on all sides, inconsistent with a well founded expectation of immediate peace, that the Probability of it’s speedy establishment seems rather to lessen than encrease.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 3 pp.; marked duplicate; in a clerk’s hand; docketed by Wagner as received in September. Printed in King, Life and Correspondence of Rufus King, 3:486–87.


